

116 HRES 993 IH: Expressing support for the designation of June 2020 as “National Gun Violence Awareness Month”, and calling on Congress to address gun violence.
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 993IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Ms. Norton submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the designation of June 2020 as National Gun Violence Awareness Month, and calling on Congress to address gun violence.Whereas summer is the season with the highest rates of gun violence in the United States;Whereas 100,000 Americans suffer gunshot wounds in the United States every year;Whereas approximately 96 people die and approximately 200 are injured from gun violence each day in the United States;Whereas more than 60 percent of all gunshot victims in the United States are under 30 years old;Whereas every 70 minutes, one American under the age of 25 loses his or her life to gun violence;Whereas 5 percent of gun dealers (approximately 3,000 dealers nationwide) supply nearly 90 percent of all crime guns that show up in American streets;Whereas more children have been killed by guns in the United States since the 2012 Sandy Hook Elementary School shooting than the total number of American soldiers killed in overseas combat since September 11, 2001;Whereas more Americans have died from gunshot wounds in the past three decades than the sum total of combat deaths in all the wars in United States history;Whereas half of all suicides are a result of gunshot wounds;Whereas 90 percent of homicides of law enforcement officers are the result of firearms;Whereas firearms used during a robbery are 3 times more likely than knives and 10 times more likely than other weapons to result in the death of a victim;Whereas 20 percent of female homicide victims are killed by a current or former partner using firearms;Whereas gun violence declined in the 1990s after the enactment of the Brady Handgun Violence Prevention Act in 1993, which created a national background check system, and the Violent Crime Control and Law Enforcement Act of 1994, which placed a 10-year ban on the sale of assault weapons and large capacity ammunition magazines;Whereas the ban on the sale of assault weapons and large capacity ammunition magazines expired in 2004;Whereas according to a 2014 study, of the 16 States that then required background checks of private gun sales, there were 38 percent fewer fatal shootings of women by their partners, 39 percent fewer police murdered by firearms, 17 percent fewer firearm-aggravated assaults, and 49 percent fewer suicides using firearms;Whereas almost 40,000 deaths in the United States were due to guns in 2017; andWhereas June would be an appropriate month to designate as National Gun Violence Awareness Month: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Gun Violence Awareness Month; and(2)calls on the Senate to pass gun violence prevention legislation, including—(A)H.R. 8, the Bipartisan Background Checks Act of 2019, to require a background check on every gun sale or transfer, which passed the House of Representatives on February 27, 2020; and(B)H.R. 1112, the Enhanced Background Checks Act of 2019, to close the Charleston Loophole by providing the Federal background check system additional time to make a final determination on a potential gun purchaser before a licensed dealer can transfer a gun, which passed the House of Representatives on February 28, 2020.